UNITED sTATEs I)ISTRICT coURT
FoR THE MSTRICT oF CoLUMBIA F I L E D

JUN ~8 2011

. ,U.S. D` tr` t& Bankruptcy
LLOYD J` FLEMH\IG’ ' C(,¢:)ll°\\r’|t‘s for the|$l)is?crict of Columbia

Plaintiff, : , _ ,_ ;- 1-
v_ : Civil Action No.  1{)' L) L)
OFFICE WALTER W. TWEEDY, et al.,

Defendants.

MEMORANDUM OPINION
This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff alleges that his neighbors are "assaulting[,] intimidating[, and] e[]mitting . . .
electric radiation wave with sound, day and night, from apartments 315 and ll5, to provoke
violants [sic] on [his] part, for the two years [he has] lived in the building, being tormented."
Compl. at 3. Among other relief, he demands "a full investigation, the arrest, prosecution, and
conviction" of the defendants "with compensation for [his] suffering and pain, hardship, and the
defamation of [his] character." Id.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Notwithstanding plaintiffs bald
assertion of "[t]he infringement . . . of [his] constitutional rights to the justice system," Compl. at

2, it does not appear that the complaint states a federal claim. And because all the parties appear

to reside or conduct business in the District of Columbia, see id. at 1 (caption), plaintiff does not
establish diversity of citizenship. Accordingly, the Court will dismiss this action for lack of
subject matter jurisdiction

An Order accompanies this Memorandurn 0pinion.

e/el, 5 ear

United StateswDistrict Judge

DATE; §`}§‘